UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7873



CLYDE S. SHOOK,

                                            Plaintiff - Appellant,

          versus

FRANKLIN E. FREEMAN, JR.; LYNN PHILLIPS; JOHN
DOE; BOBBY ROE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-674-5-H)


Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Clyde S. Shook, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration of the order denying relief on his 42

U.S.C. § 1983 (1988) complaint. We have reviewed the record and the

district court's opinion and find no abuse of discretion and no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Shook v. Freeman, No. CA-95-674-5-H (E.D.N.C. Nov.
13, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2